Citation Nr: 0336022	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  00-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

In April 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for post-traumatic 
stress disorder (PTSD), since his 
discharge from active military service in 
1969 to the present date.  Obtain records 
from each health care provider that the 
veteran identifies.  

2.  Obtain all psychiatric 
hospitalization reports from the 
Pittsburgh VA Medical Center (VAMC) from 
July 1990 to August 1990 and from 
December 1992 to January 1993, all 
psychiatric reports from the Pittsburgh 
VAMC from 1990 to 1991, all psychiatric 
reports from the Butler VAMC from 1969 to 
the present, all psychiatric reports from 
the Altoona VAMC from 1990 to 1995, and 
all psychiatric reports from the Lebanon 
VAMC from 1998 to the present.  

(NOTE:  The following records are already 
on file:  the veteran's records from the 
Lebanon VAMC from 1996 to 1998, VA 
outpatient treatment reports from 1993.)

3.  Ask the veteran to provide the 
specific (beginning and ending) dates 
within a 60-day time period, and to 
specifically identify his unit, as well 
as, the units and duty stations of the 
individuals involved, and location and 
places of each of the following incidents 
(as noted in a September 1998 VA 
psychiatric report, and in statements 
dated in April 2000, May 2001, and 
November 2001, and during a January 2003 
video conference Board hearing):  

(A)  The report of his fellow serviceman 
being assaulted by prostitutes and in 
response he and his fellow serviceman 
destroyed the village.  

(B)  The report of witnessing an 
acquaintance being blown up while in a 
bunker.  

(C)  The report of being struck in the 
helmet by a bullet.  

(D)  The report involving officers being 
executed.  

(E)  The report of being engaged in 
combat while in Vietnam.  

(F)  The report of pulling guard duty and 
being exposed to incoming fire.  

(G)  The report of seeing commodes and 
latrines being blown up intentionally to 
protect themselves from individuals who 
jeopardized their lives.  

Advise the veteran that this information 
is needed in order to obtain 
corroborative evidence of the alleged 
events and that he must be as specific as 
possible as an adequate search for 
corroborating information cannot be 
properly conducted without the requested 
details.  Provide the veteran the option 
to submit a written statement documenting 
that he has no additional information, in 
the event that he is unable to provide 
any further information that may assist 
in corroborating the alleged stressful 
events.  

4.  If the veteran does not respond, or 
if he responds with a written statement 
documenting that he has no additional 
information, contact the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) and ask them to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  Inform them that 
the veteran was in Vietnam (Da Nang) from 
March 1968 to March 1969 and was 
associated with Headquarters 2nd 501st 
Infantry of the 101 1st Air Cav Div and 
that he claims the following stressors:  

(A)  The report of his fellow serviceman 
being assaulted by prostitutes and in 
response he and his fellow serviceman 
destroyed the village.  (The veteran 
stated that this event happened in June 
1968.)

(B)  The report of witnessing an 
acquaintance being blown up while in a 
bunker.  

(C)  The report of being struck in the 
helmet by a bullet.  

(D)  The report involving officers being 
executed.  

(E)  The report of being engaged in 
combat while in Vietnam.  

(F)  The report of pulling guard duty and 
being exposed to incoming fire.  

(G)  The report of seeing commodes and 
latrines being blown up intentionally to 
protect themselves from individuals who 
jeopardized their lives.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 





addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



